KINKADE, J.,
dissenting.
I do not concur in the finding by the majority of the court that Peter Anderson is a proper party defendant in this case. In my opinion neither the plaintiff nor any of the cross petitioners in this action can compel Peter Anderson against his will to come into this case and here try out his adverse title with Messenger or with any other party to the action. If Peter Anderson can be compelled to do this in this action, then I agree with the conclusions reached by the court as now stated in the opinion on all other questions which were presented by counsel at this hearing of the ease for our consideration. For the reason stated I desire it noted that I dissent.